Citation Nr: 1200668	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  10-04 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a non-service connected pension.  


ATTORNEY FOR THE BOARD

A. Adamson, Counsel 


INTRODUCTION

The appellant reported service in the Cambodian Army from April 1, 1966 to September 14, 1975. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2008 decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2010 substantive appeal, the appellant requested a hearing before the Board sitting in Washington, D.C.  He did not report for the hearing. 

FINDING OF FACT

The appellant did not perform active military service in the Armed Forces of the United States.  


CONCLUSION OF LAW

The appellant is not a veteran for the purposes of eligibility for a non-service connected pension.  38 U.S.C.A. §§ 101, 106, 107, 1521 (West 2002); 38 C.F.R. §§ 3.7, 3.203 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In this case, notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); see also Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited to interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 143 (2002) (VCAA not applicable where law, not factual evidence, is dispositive).  The Board also notes that where there is an error in the notice, or as in this case an absence of notice, there is no prejudice to a claimant as a result of the error if the benefit sought could not possibly have been awarded as a matter of law.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F. 3d. 1328 (2006).  Therefore, the Board finds that no further action is necessary because it is the law, and not the evidence, that is dispositive in this case. 

Given the foregoing, the Board finds that there is no reasonable possibility that any further assistance would aid the appellant in substantiating his claim.38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to an appellant are to be avoided).  The appellant has been accorded ample opportunity to present evidence and argument in support of his appeal.  

The Board has reviewed all the evidence in the appellant's claims file, including documents in the Virtual VA file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The appellant contends that he is eligible for a non-service connected pension based on service in the Cambodian Army as a U.S military volunteer during the Vietnam War.  He submitted a photograph purporting to be him in military clothing and holding a weapon.  He contends that he performed service in support of U.S. operations as a volunteer for special forces in Vietnam.  He also submitted a copy of a Presidential Unit Citation (Army) awarded to the "Studies and Observations Group, Unites States Military Assistance Command, Vietnam."  Nothing in this document mentions the appellant by name. 

Non-service connected pensions are payable to veterans of a period of war who are permanently and totally disabled and meet certain service and income requirements.  A veteran meets the requirements if such veteran served in the active military, naval, or air service for an aggregate of ninety days or served at any time during a period of war and was discharged or released from such service for a service-connected disability.  38 U.S.C.A. § 1521.  

The term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101 (2).  The term "active military, naval, or air service" includes active duty, active duty for training, and inactive duty.  38 U.S.C.A. § 101 (24).  The term "active duty" means full time duty in the Armed Forces.  38 C.F.R. § 101 (21).  The term "Armed Forces" means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard including reserve components thereof.  38 U.S.C.A. § 101 (10).    

Statutes and regulation provide that certain individuals and groups are considered to have performed active military, naval, or air service for the United States.  38 U.S.C.A. § 106, 107; 38 C.F.R. § 3.7.  The Cambodian Army and its soldiers are not among those individuals or groups listed in the statutes and regulation.  

In an October 2008 claim for pension, the appellant reported that he served as lieutenant in the Cambodian 13th Battalion.  In a January 2009 notice of disagreement, the appellant reported that he helped defend the United States in the Vietnam War and provided a list of service locations in Cambodia from April 1966 to September 1975, to include special forces training from July 1966 to November 1966 in South Vietnam.  The document has no official markings from the U.S. Department of Defense or any U.S. or foreign military agency.  

For the purpose of establishing eligibility for pension benefits, VA may accept evidence of service submitted by the claimant without verification from the service department if the evidence is a document issued by the service department; is certified by certain other parties; contains the needed information as to length, time, and character of service; and in the opinion of VA adjudicators is genuine and the information contained in it is accurate.  When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements, VA shall request verification from the service department.  38 C.F.R. § 3.203

The RO attempted to verify whether the appellant served in the U.S. Armed Forces through the U.S. service department in December 2008 and May 2010.  On both occasions, the response indicated that there was no record with the information provided by the appellant to verify active U.S. military service. 

The Board concludes that eligibility for a non-service connected pension is not warranted because the appellant did not perform active military, naval, or air service in the Armed Forces of the United States or was an individual or member of a group considered to have performed such service.  Therefore, the appellant is not a veteran for the purposes of a non-service connected pension.  The appellant does not contend that he was a member of the Armed Forces of the United States but rather that he was as a member of an allied armed force and provided volunteer assistance to U.S. forces in a combat theater.   

This is a case where the law is dispositive.  As the appellant did not service in the U.S. Armed Forces and is not considered by statute to have performed active military, naval, or air service for the United States, basic eligibility for a non-service-connected disability pension is precluded based on the nature of the appellant's foreign military service.   38 U.S.C.A. § 106, 107; 38 C.F.R. § 3.7.  Therefore, the Board must deny the appeal.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

A non-service connected disability pension is denied.  


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


